                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLNIA
                                 WESTERN DIVISION
                                 Case No. 5:20-cv-46-M


 ACCREDITATION COMMISSION FOR
 HEALTH CARE, INC. ,

                                Plaintiff,
        V.
                                                                     ORDER
 NextLOGiK, INC.,
                                Defendant.


       This matter is before the Court on Defendant NextLOGiK' s motion to seal [DE-36

("Motion")] its memorandum of law in support of its motion to dismiss or transfer venue and

accompanying exhibits [DE-38] . Defendant, with consent of Plaintiff, seeks to seal these

documents because they contain confidential and sensitive business information, including

revenue projections and the functionality of proprietary software. Defendant has also filed a

narrowly redacted version of the same documents on the public docket. [DE-3 2.]

       The information Defendant seeks to seal [DE-38] is the same or substantially similar to

information the Court previously sealed [DE-25] in Defendant' s first motion to dismiss or

transfer venue [DE-12; DE-26]. Defendant filed the instant Motion on June 10, 2020. [DE-36.]

       Because the public received notice of the request to seal and has had a reasonable

opportunity to object, and for substantially the same reasons stated in this Court' s previous order

[DE-25], Defendant' s Motion to Seal [DE-36] is GRANTED. The Clerk is DIRECTED to

permanently seal DE-38 .               j
       SO ORDERED. This the        2i' day of ~         O.


                                              rucHf/~~~{Vfr-_tj
                                              UNITED STATES DISTRICT JUDGE



             Case 5:20-cv-00046-M Document 39 Filed 06/23/20 Page 1 of 1
